Citation Nr: 1106103	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to 
January 1984, from December 1987 to June 1988, and from January 
2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis 
denied service connection for otitis media, bilateral hearing 
loss, and bilateral pes planus.  [By way of a February 2010 
rating decision, the RO granted service connection for right ear 
hearing loss (0%, from August 10, 2009).  As the Veteran has not 
expressed disagreement with the noncompensable rating, or 
effective date, assigned to his now service-connected right ear 
hearing loss, no issue pertaining to his right ear is in 
appellate status at this time.  Accordingly, the appeal as to the 
right ear is considered resolved, and only service connection for 
hearing loss for the left ear remains on appeal.]  

The Veteran testified at a hearing before a decision review 
officer in April 2009.  A transcript of the hearing is of record.

The issue of service connection for bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows both that the Veteran's 
otitis media preexisted service and that this condition did not 
undergo an increase in severity during service that could be 
identified as an advancement beyond normal progression.  

2.  At no time during the appeal period has the Veteran exhibited 
a left ear hearing loss disability as defined by VA for 
disability compensation purposes.


CONCLUSIONS OF LAW

1.  Otitis media was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

2.  Left ear hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

Here, pre-decisional letters dated in August 2003 and December 
2004 complied with VA's duty to notify the Veteran with regards 
to the claims of service connection for otitis media and hearing 
loss.  Specifically, these letters apprised the Veteran of what 
the evidence must show to establish entitlement to the benefit, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  A letter dated in March 2006 letter in 
particular notified the Veteran of the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examination is furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  The Veteran has not 
identified any additional pertinent medical records which have 
not been obtained and associated with the claims folder.  

VA opinions with respect to the issues on appeal were obtained in 
January 2005 and August 2009 for the Veteran's claim of hearing 
loss, and January 2010 for the Veteran's claim of otitis media.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the January 2005, August 2009, and January 2010 VA opinions 
obtained in this case were sufficient, as they were predicated on 
a full reading of the VA medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  
II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

	A. Otitis Media

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the 
presumption of soundness arises.  The burden then shifts to VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that a veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Subsequently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing that 
any such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 
1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Aggravation of a preexisting condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting condition 
increased in severity during service, pursuant to 38 C.F.R. § 
3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken 
as indication of no aggravation.  An opinion must be provided.  
See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 
Vet. App. 139 (1995).  Further, such medical questions must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Here, the Veteran contends that he has otitis media that was 
incurred during his final period of active duty.  The Veteran 
does not contend, nor does the evidence show, treatment for or 
diagnosis of otitis media in his first two periods of active 
duty.  The Veteran entered his last period of active duty in 
January 2003; that same month he complained of problems with his 
right ear and was diagnosed with otitis media.  The Veteran's DD 
214 shows that he entered active duty on January 14, 2003; a 
service treatment record dated January 23, 2003, shows that the 
Veteran reported that his right ear had been "plugged" up for 
the last week.  Another record also dated in January 2003 reveals 
that the Veteran reported that he had been having problems with 
his right ear for the last five to six weeks.  

The Board observes that the Veteran's entrance examination for 
his final period of active duty is not of record.  The Veteran's 
STRs from his last period of active duty have been obtained to 
the extent available and do not include any reports of an 
entrance examination.  In this regard, the Board observes that a 
letter from the RO to the Veteran dated in July 2006 indicates 
that the Veteran's STRs from his last period of service were not 
available for review.  The letter shows that the RO received 
negative responses for requests from records from the Records 
Management Center (RMC) and the Marine Corps Reserve Support 
Command.  However, the Board notes that the Veteran's claims file 
does contain a service department records envelope that contains 
STRs from his final period of active duty.  Based on the RO's 
exhaustion of efforts to obtain records, and the fact that some 
of the Veteran's STRs from his last period of active duty are of 
record, the Board finds that there are no additional STRs, 
including an entrance examination, that have not been obtained.
Private treatment records from M.N., M.D. dated in January 2003 
during the Veteran's active service indicate that the Veteran 
reported trauma on two occasions when younger, including a blow 
to the ear when kick-boxing and a freak accident with a Q-tip 
eight years earlier.  At the Veteran's initial visit to Dr. M.N., 
he reported that his symptoms began about one month earlier and 
that he was having problems off and on since then.  Records from 
Dr. M.N. dated through October 2004 show that the Veteran had 
Eustachian tube dysfunction and that tubes were placed in his 
ears.

At the Veteran's April 2009 hearing, he testified that ear 
problems prior to his last period of active service were not 100 
percent noticeable.  

The Veteran was afforded a VA examination in January 2010.  His 
claims file was reviewed.  The examiner reported the Veteran's 
relevant STRs with regard to his in-service ear complaints.  In 
reporting the Veteran's pertinent history, the examiner noted 
that otitis media began in June 2003 and bilateral ear tubes were 
placed around May 2004.  The examiner also reported Eustachian 
tube dysfunction that began in 2002 or earlier.  The examiner 
noted the Veteran's January 2003 records from Dr. M.N. that 
showed diagnosed Eustachian tube dysfunction of a chronic nature.  
Following examination, the examiner opined that the Veteran's 
right otitis media was less likely as not caused by or a result 
of his service.  The examiner based his opinion on the specific 
chronology of the Veteran's ear disease as documented in the 
medical record combined with his expertise and experience as 
related to the pathogenesis and clinical course of chronic ear 
disease.  

Based on a review of the evidence, the Board first concludes that 
clear and unmistakable evidence rebuts the presumption of 
soundness at the Veteran's entrance to his final period of active 
duty.  As noted above, service treatment records show multiple 
notations regarding a history of right ear problems prior to 
service.  Although the Veteran testified at the April 2009 
hearing that ear problems were not noticeable prior to service, 
the Board is more persuaded by the contemporaneous evidence of 
record in January 2003 when the Veteran sought treatment for 
right ear.  Such records are more reliable, in the Board's view, 
than the Veteran's current assertions in support of his claim.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]; see also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

Thus, the Board finds that the "recorded history" requirement set 
forth in Miller, 11 Vet. App. at 348, has been met and that the 
record shows clear and unmistakable evidence that the Veteran's 
otitis media pre-existed service.  Moreover, the Board is also 
persuaded by the January 2010 examiner's opinion that included a 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  The 
examiner's report indicates that he believed that the Veteran's 
otitis media pre-existed entrance to active duty in January 2003.

Therefore, the remaining question is whether there is clear and 
unmistakable evidence that the Veteran's pre-existing otitis 
media was aggravated beyond its natural progression during 
service.  Based on a review of the evidence, the Board concludes 
that any increase in severity during service was the result of 
the natural progression of the disease.  Because the Veteran had 
bilateral ear tubes placed in his ears during his service, the 
Board concedes a worsening of the Veteran's otitis media during 
service.  

However, the Board finds that the any increase in disability was 
the result of the natural progression of the disease.  In this 
regard, the Board observes that the January 2010 VA examiner 
opined that the Veteran's otitis media was not related to his 
military service.  Although the examiner did not specifically 
phrase his opinion in terms of aggravation, the examiner's 
opinion was premised on the specific chronology of the Veteran's 
ear disease as documented in the medical record combined with his 
expertise and experience as related to the pathogenesis and 
clinical course of chronic ear disease.  Additionally, throughout 
the examination report, the examiner continuously refers to 
evidence indicating that the Veteran's otitis media pre-existed 
service, such as the January 2003 treatment records where the 
Veteran reported a history that indicates that he had ear trouble 
prior to active duty.  Thus, because the examiner's negative 
opinion is predicated on the evidence showing that otitis media 
pre-existed service, and the examiner's rationale included a 
consideration of the pathogenesis and clinical course of chronic 
ear disease, the Board finds that the examiner's opinion supports 
the conclusion that the Veteran's pre-existing otitis media was 
not aggravated by service.  

No medical professional has provided any opinion that the 
Veteran's pre-existing otitis media was aggravated beyond the 
natural progression of the disease during his military service.  
In light of the January 2010 VA examiner's opinion, which is 
uncontradicted, the Board finds that clear and unmistakable 
evidence does not reflect an increase in the severity of the 
Veteran's pre-existing otitis media during service that could be 
identified as an advancement beyond normal progression.

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that he has otitis media related to his military service.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion regarding the 
etiology of otitis media.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the 
Veteran's own assertions as to etiology of a disability have no 
probative value.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for otitis media.  Thus, 
the preponderance of the evidence is against the Veteran's claim.  
The benefit-of-the-doubt rule does not apply, and the Veteran's 
claim of entitlement to service connection for otitis media is 
denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

	B. Left Ear Hearing Loss

Certain chronic diseases, including sensorineural hearing loss, 
may be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).  Moreover, the absence of evidence of hearing loss in 
service is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Audiological evaluations included in the Veteran's STRs do not 
show hearing loss as defined by VA.  The Veteran is service 
connected for tinnitus and right ear hearing loss; thus, in-
service acoustic trauma is conceded.

VA examiners in January 2005 and August 2009 both opined that the 
Veteran's hearing loss was related to his military service.  At 
the January 2005 VA audiological examination, the Veteran had 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
15
15

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 100 percent in the left ear.  

At the August 2009 VA audiological examination, the Veteran had 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
20
15

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 100 percent in the left ear.

Clearly, based on these post-service audiological results, the 
evidence does not show that at any time during the current appeal 
period has the Veteran exhibited a current left ear hearing loss 
disability as defined by VA for disability compensation purposes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, there is 
no competent medical evidence reflective of a left ear hearing 
loss disability as defined by VA. 

The Veteran is competent to report about having difficulty 
hearing in his left ear.  Competent testimony is limited to that 
which the witness has actually observed, and is within the realm 
of his personal knowledge; such knowledge comes to a witness 
through use of his senses, that which is heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, notwithstanding the Veteran's credible and competent 
contentions, the evidence of record does not show that his left 
ear hearing loss has met VA's definition of a hearing loss 
disability at any time during the appeal period. 

The Board acknowledges the Veteran's belief that he has left ear 
hearing loss related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion regarding the diagnosis of 
left ear hearing loss.  Espiritu, 2 Vet. App. 492; 38 C.F.R. 
§ 3.159(a) (1).  Consequently, the Veteran's own assertions as to 
diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for left ear hearing loss.  
At no time since the Veteran filed his claim for service 
connection for hearing loss in July 2003 has left ear hearing 
loss as defined by VA been shown.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no valid 
claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(which stipulates that a service connection claim may be granted 
if a diagnosis of a chronic disability was made during the 
pendency of the appeal, even if the most recent medical evidence 
suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt rule does not apply, 
and the Veteran's claim of entitlement to service connection for 
left ear hearing loss is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for left ear hearing loss is 
denied.


REMAND

Regrettably, a remand is necessary for further development for 
the Veteran's claim of service connection for bilateral pes 
planus.  The Veteran's entrance examination in May 1987 shows a 
diagnosis of bilateral pes planus that was opined to be moderate 
and asymptomatic.  A record in June 1991 shows that the Veteran 
had two small blisters on the sides of both feet with no 
significant change in health occurring.  The Veteran refused to 
sign a form in August 1993 about entry upon returning from AT 
because of a problem with his feet that began in boot camp.  The 
Veteran's STRs show no further diagnosis of bilateral pes planus.

The Board believes that, because the Veteran's entrance 
examination specifically notes a diagnosis of bilateral pes 
planus, this condition pre-existed his active duty.  The 
Veteran's testimony at his April 2009 hearing appears to indicate 
a worsening of his disability during service.  However, although 
the August 2009 VA examination shows a diagnosis of bilateral pes 
planus, no medical opinion as to whether the Veteran's pre-
existing bilateral pes planus was aggravated by his service was 
provided.  In fact, no opinion as to the etiology of the 
Veteran's bilateral pes planus was provided at any time during 
the appeal.  In this regard, the Board observes that the RO's 
July 2009 examination request specifically asked that the 
examiner opine as to whether there was evidence of worsening or 
aggravation of the Veteran's pre-existing pes planus.  Because 
the August 2009 examiner did not provide the requested opinion, 
the Board finds that the examination is inadequate and that a 
remand is necessary to afford the Veteran an adequate examination 
with the requested medical opinion.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA 
examination to determine the nature and 
etiology of his bilateral pes planus.  The 
claims file must be made available to, and 
reviewed by, the examiner in conjunction with 
the examination.  All indicated tests should 
be conducted, and the reports of any such 
studies should be incorporated into the 
examination report to be associated with the 
claims file.

The examiner is requested to obtain a 
detailed history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and offer an opinion as to 
whether the Veteran's pre-existing bilateral 
pes planus was aggravated (permanently 
worsened beyond its natural progression) by 
his active duty.  [Note:  "Aggravation" of a 
preexisting disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, as 
contrasted with temporary or intermittent 
flare- ups of symptomatology.]  

Complete rationale should be provided for all 
opinions expressed.  

2.  Ensure that the examination report 
complies with this Remand and answers the 
question presented herein.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

3.  Then, readjudicate the issue of 
entitlement to service connection for 
bilateral pes planus.  If any benefit remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


